        Case 3:15-cv-01857-SI     Document 181    Filed 01/18/19   Page 1 of 18




DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069

(additional counsel listed on next page)



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON

  LORI WAKEFIELD, individually and No. 3:15-cv-01857
  on behalf of a class of others similarly
  situated,                                Plaintiff’s response in opposition to
                                           Defendant’s motion to continue

                     Plaintiff,

                    v.

  VISALUS, INC.,
  a Nevada corporation,

                     Defendant.
        Case 3:15-cv-01857-SI     Document 181      Filed 01/18/19   Page 2 of 18




EDELSON PC
Rafey S. Balabanian, ILB #6285687*
rbalabanian@edelson.com
Eve-Lynn J. Rapp, ILB #6300632*
erapp@edelson.com
Lily E. Hough, SBN #315277*
lhough@edelson.com
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: (415) 212-9300
Fax: (415) 373-9435

FORUM LAW GROUP
Scott F. Kocher, OSB #015088
Stephen J. Voorhees, OSB #150595
811 S.W. Naito Parkway, Suite 420
Portland, Oregon 97204
Tel/Fax: (503) 445-2120

* admitted pro hac vice

Attorneys for Plaintiff Wakefield and the Certified Class
          Case 3:15-cv-01857-SI                 Document 181              Filed 01/18/19           Page 3 of 18




                                                  Table of Contents

I.       Introduction. ......................................................................................................... 1
II.      The Court should deny ViSalus’ motion to continue the trial date. ........................ 1
         A.        ViSalus was not diligent. ............................................................................ 2
                   1.        ViSalus was not diligent in selecting a new trial counsel at
                             Quarles & Brady and getting that counsel up to speed. .................... 2
                   2.        ViSalus was not diligent in hiring additional trial counsel. .............. 6
                   3.        ViSalus was not diligent in pursuing settlement opportunities. ........ 7
                   4.        ViSalus was not diligent in seeking a continuance. .......................... 8
         B.        ViSalus can reasonably meet the current deadlines. .................................... 9
         C.        Continuing the trial would prejudice Ms. Wakefield and the
                   Certified Class.......................................................................................... 11
III.     Conclusion. ......................................................................................................... 12




Plaintiff’s response to motion to continue                      i
           Case 3:15-cv-01857-SI                   Document 181              Filed 01/18/19            Page 4 of 18




                                                   Table of Authorities

Cases
Docusign, Inc. v. Sertifi, Inc.,
 468 F. Supp. 2d 1305 (W.D. Wash. 2006) .................................................................. 12
Horner Equip. Int’l, Inc., v. Seascape Pool Ctr., Inc.,
 Case No. 1987-329, 1990 U.S. Dist. LEXIS 12101 (D.V.I. Aug. 15, 1990)................ 12
Johnson v. Mammoth Recreations Inc.,
  975 F.2d 604 (9th Cir. 1992) ...............................................................................1, 2, 11
Ojmar US, LLC v. Sec. People, Inc.,
  Case No. 16-cv-04948-HSG, 2018 U.S. Dist. LEXIS 60975 (N.D. Cal. Apr. 10, 2018)
  .................................................................................................................................. 13
United States v. Patterson,
 230 F.3d 1168 (9th Cir. 2000) .................................................................................... 12
Zivkovic v. S. Cal. Edison Co.,
  302 F.3d 1087 (9th Cir. 2002) ...................................................................................... 1




Plaintiff’s response to motion to continue                        ii
             Case 3:15-cv-01857-SI           Document 181   Filed 01/18/19   Page 5 of 18




I.       Introduction.

         ViSalus does not need a continuance. It is simply seeking to delay judgment day.

Moreover, ViSalus cannot meet the controlling “good cause” standard. Its motion should

be denied.

II.      The Court should deny ViSalus’ motion to continue the trial date.

         Under controlling Ninth Circuit law, to continue the trial, ViSalus must

demonstrate “good cause.” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir.

2002) (“In general, the pretrial scheduling order can only be modified ‘upon a showing of

good cause.’”). To demonstrate “good cause,” ViSalus must show that, (A) “despite the

diligence of” ViSalus, (B) the current deadlines “cannot reasonably be met.” Johnson v.

Mammoth Recreations Inc., 975 F.2d 604, 609 (9th Cir. 1992).

         Proving that there is “good cause” to continue trial requires evidence: evidence

that ViSalus was diligent, and evidence that ViSalus cannot meet the current deadlines.

But even though ViSalus bears the burden of proof, ViSalus does not provide any

evidence whatsoever in support of its motion—not corporate records, not a declaration
                                                                             1
from a corporate representative, not even a declaration from counsel.

         Moreover, as shown below, the evidence shows that ViSalus was not diligent and

that the current deadlines can be met. Accordingly, ViSalus cannot carry its burden. The

motion should be denied.



         1
         The declaration from counsel attached to ViSalus’ motion is limited to detailing
the parties’ meet and confer efforts leading up to the filing of the motion—it is not a
declaration demonstrating that ViSalus was diligent or cannot meet the current deadlines.
See Mot. Ex. 1 (Declaration of Sarah Anchors).
Plaintiff’s response to motion to continue           1
             Case 3:15-cv-01857-SI           Document 181   Filed 01/18/19   Page 6 of 18




         A.       ViSalus was not diligent.

         To prevail on its motion, ViSalus must demonstrate that it was diligent. “If

[ViSalus] was not diligent, the inquiry should end” and its motion should be denied.

Johnson, 975 F.2d at 609; Zivkovic, 302 F.3d at 1087 (“If the party seeking the

modification ‘was not diligent, the inquiry should end’ and the motion to modify should

not be granted.”). ViSalus cannot meet this standard. Accordingly, the motion should be

denied.

                  1.       ViSalus was not diligent in selecting a new trial counsel at
                           Quarles & Brady and getting that counsel up to speed.

         According to ViSalus, the primary reason why it needs a continuance is because
                                                                                  2
its lead trial counsel, S. Douglas Knox, left the Quarles & Brady law firm.           ViSalus

contends that another lawyer at Quarles & Brady, John O’Neal, needs additional time to

get up to speed on the case. 3 Mot. 2-3.

         ViSalus’ motion is carefully drafted to give the impression that Mr. Knox only

recently left the firm on January 9, 2019, and that Mr. O’Neal began the process of

getting up to speed on this case immediately after Mr. Knox announced he was leaving:

         ViSalus’s trial counsel, S. Douglas Knox, left the law firm of Quarles &
         Brady LLP (“Quarles”) and therefore a notice of withdrawal was filed on
         January 9, 2019, pursuant to LR 83-11(b) . . . . Withdrawing counsel and
         Quarles associate Zachary Foster (admitted pro hac vice) are working
         diligently with firm partner and experienced trial counsel John M. O’Neal


         2
          ViSalus also notes that Sarah Anchors, another attorney at Quarles & Brady who
worked on this case, recently left the firm. Mot. 3.
        3
          As ViSalus admits, Zachary Foster, yet another attorney at Quarles & Brady who
has been working on the case, remains at the firm and will assist Mr. O’Neal in getting up
to speed. Mot. 3. In addition, ViSalus’ local counsel—who has been intimately involved
in the case since day one—will continue to represent ViSalus.
Plaintiff’s response to motion to continue           2
             Case 3:15-cv-01857-SI           Document 181   Filed 01/18/19   Page 7 of 18




         to bring him up to speed in this matter.

Mot. 3. 4

         The reality, however, is that ViSalus and its counsel knew that Mr. Knox was

leaving Quarles & Brady well before January 9, but apparently waited almost a month to

bring Mr. O’Neal on board and start getting him up to speed.

         In response to an inquiry by Plaintiff’s counsel, Quarles & Brady acknowledged

that Mr. Knox gave his official notice that he was leaving on December 12, 2018—four

weeks before he withdrew from the case. Moreover, Mr. Knox left the firm shortly after

giving official notice, on December 17, 2018:




         4
       Mr. O’Neal made his appearance in the case on January 10, 2019, one day after
Mr. Knox withdrew from the case. Dkt. 162 (pro hac vice application of John O’Neal).
Plaintiff’s response to motion to continue           3
          Case 3:15-cv-01857-SI              Document 181   Filed 01/18/19   Page 8 of 18




Ex. 1 (email chain between counsel for Plaintiff and counsel for Defendant).

         A company that is diligently working to select new trial counsel at its retained firm

and bring that counsel up to speed for an imminent trial does not wait four weeks to settle

on which lawyer is going to try the case. It selects that new lawyer within days and

immediately begins preparing him or her for trial.

         ViSalus, however, waited four weeks to select an alternative lawyer at Quarles &

Brady to represent it and begin preparing that lawyer for trial. And even though ViSalus

has the burden to prove diligence, ViSalus did not provide any evidence of what it was

doing between December 12 and January 11 to select a new trial lawyer, or otherwise




Plaintiff’s response to motion to continue           4
          Case 3:15-cv-01857-SI              Document 181   Filed 01/18/19   Page 9 of 18




explain this delay. Instead, it attempted to sweep this issue under the rug with language

in its brief designed to conceal the delay.

         In addition, ViSalus has not established that it needs new trial counsel. ViSalus

could have continued to use Mr. Knox as trial counsel even after he switched firms.

         Mr. Knox left Quarles & Brady to join the Spencer Fane law firm. Ex. 2 (Doug

Knox bio at Spencer Fane). Spencer Fane is a firm that, among other things, defends

companies like ViSalus against TCPA class actions just like this one. See, e.g., Ex. 3

(Joshua Dickinson bio at Spencer Fane) (stating that “Josh has developed significant

experience in defending … class action claims brought under the … Telephone

Consumer Protection Act (TCPA),” and listing defense-side experience in six TCPA

class actions). Although ViSalus has the burden of showing diligence, ViSalus does not

provide any evidence that it even asked Mr. Knox to continue to represent ViSalus as trial

counsel at his new firm. Nor does ViSalus explain why it failed to do so, or articulate

any reason (such as a conflict) why Mr. Knox could not continue to represent ViSalus at

his new firm.

         Notably, Mr. Knox’s notice of withdrawal states that Mr. Knox withdrew his

representation “because he is no longer affiliated with the defense firm Quarles & Brady

LLP.” Dkt. 158 (Notice of Withdrawal). The notice does not assert that Mr. Knox now

has a conflict or that he would be unable or unwilling to continue representing ViSalus as

trial counsel for any other reason.




Plaintiff’s response to motion to continue           5
         Case 3:15-cv-01857-SI               Document 181   Filed 01/18/19   Page 10 of 18




         Because ViSalus has not established that it needed to select new counsel at

Quarles & Brady and get that counsel up to speed, or that it was diligent in doing so, it

cannot establish the “good cause” necessary to continue trial.

                  2.       ViSalus was not diligent in hiring additional trial counsel.

         ViSalus asserts that—separate and apart from the need for Mr. O’Neal to get up to

speed on the case—it needs a continuance for the additional reason that “ViSalus is

likewise considering adding an additional trial firm” in addition to Quarles & Brady.

Mot 3. ViSalus further asserts that it “has diligently worked to obtain counsel to assist

with this matter.” Mot. 3. In follow-up email correspondence, ViSalus explained that

“ViSalus began the process of considering to hire additional counsel in early December

and continues to work toward retaining an additional firm as part of its defense team.”

Ex. 1 (email chain between counsel for Plaintiff and counsel for Defendant). This

argument similarly lacks merit.

         Despite its burden to show diligence, ViSalus does not support (or even elaborate

on) its assertion that it “has diligently worked” to obtain additional counsel for trial.

ViSalus does not provide a single example of even one thing that it did that would

support a finding that it acted diligently. It does not provide evidence of how many hours

it spent “considering” hiring additional trial counsel; evidence of how many firms it

researched and interviewed; or evidence that, despite such efforts, it still has not been

able to retain adequate representation (e.g., due to extensive conflicts.)

         Moreover, the current trial date in this case was set on September 6, 2018. Dkt.

153 (Scheduling Order). A party acting diligently to hire a second law firm to represent

Plaintiff’s response to motion to continue           6
         Case 3:15-cv-01857-SI               Document 181   Filed 01/18/19   Page 11 of 18




it at trial would not wait until three months before the trial to begin “considering” hiring

that second law firm. 5 Moreover, once the “considering” process began, it would not

wait more than six additional weeks to actually hire the additional firm. Instead, it would

begin the process well in advance of trial. And it would conclude the process sufficiently

in advance of trial to allow the lawyers at that additional firm to get up to speed on the

case without the need for a continuance. Indeed, that is exactly what Ms. Wakefield did:

she began seeking additional trial counsel shortly after trial was set, and retained the

Dovel & Luner law firm sufficiently in advance of trial to permit the lawyers at the firm

to get fully up to speed on the case under the existing schedule.

         In addition, ViSalus has not established that it needs an additional trial firm to

support Mr. O’Neal. As ViSalus admits, Mr. O’Neal is an “experienced trial counsel”

who is perfectly capable of representing ViSalus at the upcoming trial. Mot. 3. In

addition, Mr. O’Neal will be supported by other attorneys at his firm, as well as by two

attorneys at Miller, Nash, Graham & Dunn, LLP, who have been actively involved in the

case. Accordingly, the supposed need to hire additional trial counsel from another firm

cannot establish the “good cause” necessary to continue trial.

                  3.       ViSalus was not diligent in pursuing settlement opportunities.

         ViSalus also asserts that “ViSalus also believes the continuance will enable the

parties to engage in further meaningful settlement discussions.” Mot. 4. This assertion

lacks merit.


         5
        Trial in this case was originally set for November 6, 2018. Dkt. 153 (scheduling
order). Never once leading up to that trial did ViSalus claim that it needed to hire
additional trial counsel to represent it.
Plaintiff’s response to motion to continue           7
         Case 3:15-cv-01857-SI               Document 181   Filed 01/18/19   Page 12 of 18




         First, at least in Plaintiff’s counsel’s experience, continuances do not promote

settlement or settlement discussions—they hinder them by postponing judgment day.

         Second, a party diligently pursuing settlement opportunities will take concrete

steps to move the parties toward settlement. For example: proposing to mediate;

requesting a settlement meeting; requesting or providing a settlement offer; or, at a

minimum, requesting a phone call to discuss settlement.

         However—other than vaguely mentioning settlement discussions as a reason for

continuing the trial in its meet and confer and in its present motion—ViSalus did not

raise the topic of settlement with Plaintiff once from well before the February 20, 2018,

trial date was set until the afternoon of the day this opposition was due. 6 Rapp. decl. ¶3.

Nor did it take any concrete steps to move the parties toward settlement. Id. at ¶¶3-4.

Accordingly, ViSalus has not shown and would not be able to show diligence in pursuing

settlement. It cannot establish “good cause” based on the need to “engage in further

meaningful settlement discussions.”

                  4.       ViSalus was not diligent in seeking a continuance.

         Finally, ViSalus was not diligent in seeking the continuance itself. ViSalus knew

about the departure of Mr. Knox, knew about the supposed need to hire a second law

firm, and knew about the possibility of settlement no later than December 12, 2018. But

ViSalus waited until Friday, January 4, 2019, to request a continuance from Plaintiff.

And even after Plaintiff informed ViSalus that it opposed the request on the very next


         6
        On January 18, 2019, just as counsel for Plaintiff was finalizing this opposition, a
representative of ViSalus called counsel for Plaintiff to discuss, among other things,
settlement. Rapp. decl. ¶5.
Plaintiff’s response to motion to continue           8
         Case 3:15-cv-01857-SI               Document 181   Filed 01/18/19   Page 13 of 18




Monday (January 7), ViSalus waited the entire week until Friday (January 11) to actually
                     7
bring a motion.

         A party diligently seeking a continuance of an imminent trial will not wait several

weeks after the supposed need arises to request one. It will request one right away.

ViSalus, however, waited over four weeks to move for a continuance, and provides no

explanation for this delay.

                                                    ***

         Because ViSalus has failed to meet its burden of showing diligence, its motion

must be denied.

         B.       ViSalus can reasonably meet the current deadlines.

         Despite its lack of diligence, ViSalus can still reasonably meet the current

deadlines. This is a second independent reason its motion should be denied.

         This is not a case that requires months to get up to speed. Although this is a class

action, Plaintiff is only asserting two causes of action at trial, and only one on behalf of

the class. Dkt. 176 (Plaintiff’s trial brief), 1-2. Each involves only three elements. Id. at

2-3, 8-9. Those three elements are straightforward and involve simple proof, e.g.:

         • Was a telephone call placed?

         • Was the phone number a residential or mobile phone number?

         • Did the call involve an artificial or prerecorded voice?




         7
        Notably, as ViSalus was aware, Plaintiff’s trial-related disclosures were due the
following Wednesday, January 16. ViSalus’ additional delay prevented its motion from
being resolved in advance of the deadline for those disclosures.
Plaintiff’s response to motion to continue           9
         Case 3:15-cv-01857-SI               Document 181   Filed 01/18/19   Page 14 of 18




         • Was the phone number on the National Do Not Call Registry?

Id. And many of those elements are undisputed. Id. There is no complex technology to

learn, no experts (and, as a result, no expert reports or expert witnesses to examine), and

no complex law to analyze.

         Moreover, the pretrial record is limited and easy to digest. Only five depositions

were taken in this case—two of the same person. See Mot. 4. And although ViSalus

asserts that there were “thousands of pages of document production,” Mot. 4, the vast

majority of those pages are call log spreadsheets comprising thousands of rows of data,

but only a handful of data fields. See, e.g., Plaintiff’s trial exhibit 38. Digesting these

call log spreadsheets does not require studying thousands of pages, as ViSalus suggests—

it requires only reading and understanding a handful of column headers.

         Furthermore, the trial will be brief—three days, with four-and-a-half hours of

testimony per side. Dkt. 154 (September 4, 2018 telephonic status conference transcript)

at 3, 7. At most, four witnesses will testify, including one who will simply authenticate a

summary under Rule 1006 of the Federal Rules of Evidence. Dkt. 174 (Plaintiff’s

witness list). And there are only 65 or so exhibits on Plaintiff’s exhibit list. Dkt. 173
                               8
(Plaintiff’s exhibit list).

         Finally, this motion will not be heard until after ViSalus prepares its pretrial

disclosures, which are due next Wednesday, January 23. By then, most of the pretrial




         8
        The exhibit list includes three compilation exhibits, each containing numerous
spreadsheets. However, these spreadsheets contain largely overlapping fields and do not
need to be individually examined.
Plaintiff’s response to motion to continue           10
         Case 3:15-cv-01857-SI               Document 181   Filed 01/18/19   Page 15 of 18




work will have been completed, and it will have to be completed by ViSalus’ new trial

counsel. Accordingly, by the time the Court hears this motion on January 24, ViSalus’

new trial counsel will already be up to speed. There is no need for additional time.

         ViSalus states that “new counsel will need time to learn this case, review all of the

filings, participate in pre-trial meet and confer sessions, participate in forming pre-trial

filing and trial strategy, and prepare for trial.” Mot. 3. But this sentence does not even

say what the “good cause” standard actually requires—that the current deadlines “cannot

reasonably be met.” Johnson v. Mammoth Recreations Inc., 975 F.2d 604, 609 (9th Cir.

1992). And even though it has the burden on its motion, ViSalus does not provide any

evidence—not a declaration from new counsel or anything else—that would support such

an assertion.

         ViSalus can meet the current deadlines. Its motion should be denied for this

additional reason.

         C.       Continuing the trial would prejudice Ms. Wakefield and the Certified
                  Class.

         ViSalus argues that the Court should grant a continuance because “[t]he

continuance would not prejudice Plaintiff.” Mot. 4. This argument lacks merit.

         “Although the existence or degree of prejudice to the party opposing the

modification might supply additional reasons to deny a motion, the focus of the inquiry is

upon the moving party’s reasons for seeking modification.” Johnson v. Mammoth

Recreations Inc., 975 F.2d 604, 609 (9th Cir. 1992) (emphasis added). As explained

above, ViSalus’ “reasons for seeking modification” do not justify a continuance.

Accordingly, lack of prejudice would not justify granting ViSalus’ motion.
Plaintiff’s response to motion to continue           11
         Case 3:15-cv-01857-SI               Document 181   Filed 01/18/19   Page 16 of 18




         Moreover, there is prejudice here.

         First, Ms. Wakefield and the Certified Class have been waiting since October 2015

to get their day in court. It would be prejudicial for them to have to wait any longer, even

if that delay were just a few months. Horner Equip. Int’l, Inc., v. Seascape Pool Ctr.,

Inc., Case No. 1987-329, 1990 U.S. Dist. LEXIS 12101, at *10 (D.V.I. Aug. 15, 1990)

(“Justice delayed is justice denied. When the delay is attributable to one of the parties

rather than to some external factor, there is no basis for overlooking the prejudice that

accrues with the delay.”).

         Second, Plaintiff and Plaintiff’s counsel worked diligently—including over the

holidays—to prepare for trial on the set date. In addition, Plaintiff, Plaintiff’s counsel,

and Plaintiff’s witnesses have made arrangements for trial and have built their schedule

around the set trial date. Continuing that date on the eve of trial would interrupt

Plaintiff’s trial preparation, and require Plaintiff, Plaintiff’s counsel, and Plaintiff’s

witnesses to make different arrangements and rework their schedules to accommodate

any new trial date.

III.     Conclusion.

         Because ViSalus fails to provide any evidence that it was diligent or that it needs a

continuance, it cannot show “good cause” under controlling Ninth Circuit law.

Moreover, ViSalus cannot present such evidence for the first time in reply. Docusign,

Inc. v. Sertifi, Inc., 468 F. Supp. 2d 1305, 1307 (W.D. Wash. 2006) (citing United States

v. Patterson, 230 F.3d 1168, 1172 (9th Cir. 2000) (“It is well established that new

arguments and evidence presented for the first time in Reply are waived.”). Accordingly,

Plaintiff’s response to motion to continue           12
         Case 3:15-cv-01857-SI               Document 181   Filed 01/18/19   Page 17 of 18




ViSalus’ motion should be denied. Ojmar US, LLC v. Sec. People, Inc., Case No. 4:16-

CV-04948-HSG, 2018 U.S. Dist. LEXIS 60975, at *7 (N.D. Cal. Apr. 10, 2018) (denying

motion to continue trial) (“Defendants cannot now complain of prejudice based on the

long-known court-ordered schedule.”).



Date: January 18, 2019                                    Respectfully submitted,

                                                          By: /s/ Simon Franzini

                                                          DOVEL & LUNER, LLP
                                                          Simon Franzini, Cal. Bar #287631*
                                                          simon@dovel.com
                                                          Gregory S. Dovel, Cal. Bar #135387*
                                                          greg@dovel.com
                                                          Jonas Jacobson, Cal. Bar #269912*
                                                          jonas@dovel.com
                                                          201 Santa Monica Blvd., Suite 600
                                                          Santa Monica, California 90401
                                                          Tel: (310) 656-7066
                                                          Fax: (310) 656-7069

                                                          EDELSON PC
                                                          Rafey S. Balabanian, ILB #6285687*
                                                          rbalabanian@edelson.com
                                                          Eve-Lynn J. Rapp, ILB #6300632*
                                                          erapp@edelson.com
                                                          Lily E. Hough, SBN #315277*
                                                          lhough@edelson.com
                                                          123 Townsend Street, Suite 100
                                                          San Francisco, California 94107
                                                          Tel: (415) 212-9300
                                                          Fax: (415) 373-9435

                                                          FORUM LAW GROUP
                                                          Scott F. Kocher, OSB #015088
                                                          Stephen J. Voorhees, OSB #150595
                                                          811 S.W. Naito Parkway, Suite 420
                                                          Portland, Oregon 97204

Plaintiff’s response to motion to continue           13
         Case 3:15-cv-01857-SI               Document 181    Filed 01/18/19   Page 18 of 18




                                                          Tel/Fax: (503) 445-2120

                                                          * admitted pro hac vice

                                                          Attorneys for Plaintiff Wakefield and the
                                                          Certified Class




                                       CERTIFICATE OF SERVICE

        I, Simon Franzini, an attorney, certify that on January 18, 2019, I served the foregoing by
causing true and accurate copies of such paper to be transmitted to all counsel of record via the
Court’s CM/ECF electronic filing system.

                                              /s/ Simon Franzini




Plaintiff’s response to motion to continue           14
